DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “In some aspects…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “positioning an antenna assembly proximate to the interior volume 
Regarding independent claim 14, the prior art does not teach and/or suggest “an antenna assembly positioned proximate the interior volume between the first axial side and the second axial side and about at least a portion of the central magnet; a first end magnet positioned in the interior volume proximate the first axial side; and a second end magnet positioned in the interior volume proximate the second axial side” in combination with the other limitations set forth in claim 14.
Regarding independent claim 18, the prior art does not teach and/or suggest “; an antenna assembly positioned proximate to the interior volume between the first axial side and the second axial side and about at least a portion of the central magnet; a first end magnet positioned in the interior volume proximate the first axial side; and a second end magnet positioned in the interior volume proximate the second axial side” in combination with the other limitations set forth in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luong, Bruno et al. (US 20020008514) teaches a drill collar and a central magnet.
Speier; Peter et al. (US 6291995) teaches a drill collar and a central magnet.
Reiderman; Arcady et al. (US 10197698) teaches a central magnet along with a first and second end magnets
Li; Lilong et al. (US 20200217192) teaches a central magnet along with a first and second end magnets
Wisler; Macmillan M. et al. (US 6459262) teaches a central magnet along with a first and second end magnets
Taicher, et al. (US 5712566) teaches a central magnet along with a first and second end magnets
This application is in condition for allowance except for the following formal matters: 
Objection to Specification (i.e., Abstract).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 28, 2021